DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 12/8/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (4,767,062) in view of McGuth (4,621,953).
Fletcher (4,767,062) disclose(s):
implement 10;
a plurality of wheels, column(s) 3, line(s) 65;
frame 12;
conveying system, abstract, last line(s);
particulate matter, column(s) 1, line(s) 17;
at least one fan 80;
at least one plenum 99;
at least one primary supply line(s) 104, 103, 168, 26;
at least one straight segment 168 & 26, inter alia;
at least one curved segment comprising an elbow, 103.
Fletcher (4,767,062) disclose(s) a clear recognition of a wear impact at curved segments; column(s) 1, line(s) 43; column(s) 2, line(s) 11; column(s) 6, third to last paragraph, inter alia.  Fletcher (4,767,062) lack(s) materials of construction substitution to an increased wear resistance.  McGuth (4,621,953) is replete with teachings of materials of construction substitution to an increased wear resistance at a curved segment in a pneumatic conveyor conveying particulate matter; abstract inter alia.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fletcher (4,767,062) to substitute materials of construction substitution to an increased wear resistance at the curved segment in order to, for example, reduce maintenance costs, as taught by McGuth (4,621,953).  
	With regard to claim(s) 8-9 & 13, McGuth (4,621,953) clearly disclose(s) welding wear resistant protrusions; abstract, inter alia.  Note that the protrusions form a series of line(s); & are filled from a base pyramid to an apex.  

	With regard to claim(s) 14-16, Fletcher (4,767,062) disclose(s) a right angle turn, meeting claim(s) 14-15.  Fletcher (4,767,062) lack(s) a turn of at least 100 degrees.  As the applicant has failed to show criticality or unexpected results, all of these recited angle minimums are considered a matter of design choice.  
Claims 7-10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (4,767,062) in view of McGuth (4,621,953) as applied to claims 7-10, 13-16 above, and further in view of Hoeman et al. (4,058,158).
	With regard to claim(s) 17, both Fletcher (4,767,062) and McGuth (4,621,953) is/are silent on miter mating construction.  Hoeman et al. (4,058,158) teach(es) welding a plurality of miter segments, 63-66, across an elbow in a pneumatic conveyor conveying particulate matter; column(s) 2, second paragraph.  
	With regard to inner & outer sides & first and second end sections, with one side of greater length, this language is used to define the elbow geometry; which Hoeman et al. (4,058,158) clearly demonstrates.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fletcher (4,767,062) in view of McGuth (4,621,953) to provide miter mating construction in order to create a more precise seal between segments as taught by Hoeman et al. (4,058,158).  
	With regard to claim(s) 18, the combined reference(s) clearly suggest applying materials of construction of increased wear resistance to each miter segments in view of, inter alia, the central focus of Fletcher (4,767,062) identifying greater wear downstream of the primary segment.  
	With regard to claim(s) 19, Fletcher (4,767,062) disclose(s) a right angle turn which is greater than 75 degrees.  
Conclusion
Claims 11-12 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653